Citation Nr: 9925992	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-02 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
skull injury to include headaches and major depression.

2.  Entitlement to service connection for inadequate 
personality.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1957 to January 
1961.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision by the Huntington, 
West Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in July 1997.  A statement of the case was 
mailed to the veteran in August 1997.  The veteran testified 
before a hearing officer at the RO in September 1997.  A 
supplemental statement of the case was mailed to the veteran 
in January 1998.  Thereafter, the veteran's substantive 
appeal was received in February 1998.  


REMAND

In support of his claim for service connection, the veteran 
contends that the record currently is incomplete.  He asserts 
that VA medical records from the West Los Angeles, California 
Brentwood Medical Center are not currently contained in the 
claims file and that these records establish that service 
connection is warranted for his claimed disabilities.  At the 
veteran's September 1997 hearing at the RO, the veteran 
testified that he sought treatment at that VA facility for 
the first time about a few months after his discharge from 
service and that he was subsequently treated at the VA 
facility approximately eight months later.  He testified that 
he may have received treatment under his former name 
(Silverio R.) from the West Los Angeles Brentwood VA Medical 
Center.  In October 1997, in response to the veteran's 
testimony, the RO requested all medical records pertaining to 
the veteran from the West Los Angeles VA Medical Center.  The 
RO included the following remark on the October 1997 request: 
"Vet's last name could be 'Silverio.'"  The Board notes 
that the RO mistakenly wrote that the veteran had changed his 
last name, when in fact, the veteran changed his first name 
and the RO requested medical records for "Larry S.", 
instead of Silverio R..  In light of this, the Board finds 
that all the veteran's VA treatment records since service to 
the present should be obtained.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  The RO should request all treatment 
records for Silverio R. and Larry R. from the West Los 
Angeles Brentwood VA Medical Center.

Accordingly, this matter is Remanded for the following 
action:

1.  The RO should request copies of all 
clinical records of the veteran which are 
not already in the claims file, from the 
West Los Angeles Brentwood VA Medical 
Center beginning in 1961.  The RO should 
request such records under the names of 
Silverio R. and Larry R..  If the West 
Los Angeles Brentwood VA Medical Center 
does not have any records of the veteran 
under either name, it should be requested 
by the RO to so state. 

2.  Then the RO should readjudicate the 
veteran's appeal and if any action taken 
is adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  
They should also be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












